Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 1 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 1 of 24




                         FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         ASARCO LLC, a Delaware                    No. 18-35934
         corporation,
                       Plaintiff-Appellee,            D.C. No.
                                                   6:12-cv-00053-
                         v.                             DLC

         ATLANTIC RICHFIELD COMPANY,
         LLC, a Delaware corporation,                OPINION
                       Defendant-Appellant,

                         and

         BRITISH PETROLEUM, PLC, a United
         Kingdom Corporation; AMERICAN
         CHEMET CORPORATION, a Montana
         Corporation,
                               Defendants.

              Appeal from the United States District Court
                       for the District of Montana
              Dana L. Christensen, District Judge, Presiding

                  Argued and Submitted April 27, 2020
                          Seattle, Washington

                        Filed September 14, 2020
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 2 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 2 of 24




         2             ASARCO V. ATLANTIC RICHFIELD

             Before: M. Margaret McKeown, N. Randy Smith, and
                     Jacqueline H. Nguyen, Circuit Judges.

                            Opinion by Judge Nguyen


                                   SUMMARY *


                               Environmental Law

            The panel affirmed in part and vacated in part the district
         court’s judgment, after a bench trial, in favor of the plaintiff
         in a contribution action under the Comprehensive
         Environmental Response, Compensation, and Liability Act.

             Plaintiff ASARCO LLC entered into a consent decree
         with the Environmental Protection Agency to clean up
         environmental contamination at several sites, including a
         Superfund Site in East Helena, Montana. Asarco, former
         operator of a lead smelting facility, then brought a CERCLA
         contribution action against Atlantic Richfield Co., successor
         in interest to the operator of a zinc fuming plant The district
         court found that Asarco had incurred $111.4 million in
         necessary response costs for the cleanup of the Site and that
         Atlantic Richfield was responsible for 25% of that sum.

             Vacating and remanding in part, the panel held that the
         district court erred in its determination of the necessary
         response costs incurred by Asarco. Specifically, the district
         court erred when it counted the full settlement amount,

              *
               This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 3 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 3 of 24




                      ASARCO V. ATLANTIC RICHFIELD                   3

         including about $50 million of funds that had not been, and
         might never be, spent on the Site cleanup, as response costs
         subject to contribution at this stage of the Site cleanup. The
         panel remanded for further consideration of what response
         costs were sufficiently concrete and non-speculative such
         that they would be eligible for contribution under CERCLA.

             Affirming in part, the panel held that the district court
         did not err in allocating responsibility for 25% of the
         response costs to Atlantic Richfield. The panel held that the
         district court property exercised its discretion in its
         consideration of appropriate equitable factors and did not
         clearly err in its factual findings supporting its allocation
         decision.


                                 COUNSEL

         Shannon Wells Stevenson (argued), Benjamin B. Strawn,
         and Kellen N. Wittkop, Davis Graham & Stubbs LLP,
         Denver, Colorado; Elisabeth S. Theodore and Stephen K.
         Wirth, Arnold & Porter Kaye Scholer LLP, Washington,
         D.C.; for Defendant-Appellant.

         Gregory Evans (argued), McGuireWoods LLP, Los
         Angeles, California; Benjamin L. Hatch, McGuireWoods
         LLP, Washington, D.C.; Kris A. McLean, Kris A. McLean
         Law Firm PLLC, Missoula, Montana; Rachel H. Parkin,
         Milodragovich Dale & Steinbrenner P.C., Missoula,
         Montana; for Plaintiff-Appellee.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 4 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 4 of 24




         4           ASARCO V. ATLANTIC RICHFIELD

                                 OPINION

         NGUYEN, Circuit Judge:

             In June 2009, ASARCO LLC (“Asarco”) agreed to settle
         with the government and enter into a consent decree to clean
         up environmental contamination at several sites, including a
         Superfund Site in East Helena, Montana (the “Site”). Asarco
         then brought a contribution action under the Comprehensive
         Environmental Response, Compensation, and Liability Act
         of 1980 (“CERCLA”), 42 U.S.C. §§ 9601–9675, against
         Atlantic Richfield Company, LLC (“Atlantic Richfield”).
         Following a bench trial, the district court entered judgment
         in favor of Asarco, finding that Asarco had incurred
         $111.4 million in necessary response costs for the cleanup of
         the Site and that Atlantic Richfield was responsible for
         twenty-five percent of that sum.          Atlantic Richfield
         appealed. We have jurisdiction pursuant to 28 U.S.C.
         § 1291. We hold that the district court erred in its
         determination of the necessary response costs incurred by
         Asarco, but the court did not err in allocating twenty-five
         percent liability to Atlantic Richfield. We therefore vacate
         and remand in part, and affirm in part.

                            I. BACKGROUND

         A. Operations at the Site

             Asarco and its predecessors owned and operated a lead
         smelting facility at the Site from 1888 to 2001. Asarco’s
         lead smelting facility was the largest operation at the Site.
         This operation recovered lead and other metals by smelting
         a variety of foreign and domestic concentrates, ores, fluxes,
         and other non-ferrous, metalbearing materials and
         byproducts.        Those materials contained arsenic
         concentrations as high as 190,000 parts per million (“ppm”).
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 5 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 5 of 24




                     ASARCO V. ATLANTIC RICHFIELD                   5

         The smelting operation produced slag as a waste product,
         which contained small residual quantities of metals and
         arsenic. It is undisputed that Asarco “released significant
         amounts of arsenic into the environment” from its smelting
         facility.

             Atlantic Richfield is the successor in interest to
         Anaconda, which leased a portion of the Site from Asarco to
         construct and operate a zinc fuming plant. Using a blast
         furnace fueled with coal, Anaconda reprocessed slag that it
         purchased from Asarco to recover zinc. Anaconda used and
         produced several arsenic-bearing materials in its fuming
         operation, albeit with a lower arsenic concentration than
         Asarco’s primary materials. Anaconda operated the zinc
         fuming plant from 1927 to 1972, at which point it sold the
         plant to Asarco. Asarco then operated the zinc fuming plant
         for another decade.

         B. EPA Involvement and Remediation

             In 1984, the Environmental Protection Agency (“EPA”)
         added the Site to the CERCLA National Priorities List,
         targeting it for environmental remediation. The primary
         environmental concern at the Site was arsenic contamination
         of the groundwater. In the years that followed, Asarco
         entered into a series of agreements with the EPA to begin the
         process of remediation.

             In 1990, Asarco and the EPA finalized a settlement
         agreement and consent decree in CERCLA litigation
         concerning the contamination of the process ponds at the
         Site. Pursuant to the consent decree, Asarco agreed to
         undertake a cleanup of the process ponds, which it
         substantially completed by 1997.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 6 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 6 of 24




         6              ASARCO V. ATLANTIC RICHFIELD

             In 1998, Asarco and the EPA entered into another
         settlement agreement and consent decree, this time resolving
         claims brought by the EPA under the Resource Conservation
         and Recovery Act and the Clean Water Act. The settlement
         did not raise any claims under CERCLA.

             On August 9, 2005, Asarco filed a Chapter 11
         bankruptcy petition. In connection with the bankruptcy
         proceedings, the United States, the State of Montana, and the
         State of Montana Department of Environmental Quality all
         filed proofs of claim for Asarco’s projected liability under
         CERCLA. Asarco, the United States, and the State of
         Montana reached two complementary settlement agreements
         and consent decrees in February and June 2009, resolving
         Asarco’s outstanding environmental liabilities at several
         Montana sites, including the Site at issue in this case.

             The June 2009 consent decree established a custodial
         trust for the affected sites, and the Montana Environmental
         Trust Group (“METG”) was appointed as the custodial
         trustee for the East Helena Site. The June 2009 consent
         decree also designated the EPA as the lead agency for the
         Site, placing it in charge of selecting, approving, and
         authorizing all work performed and funds expended by
         METG. Pursuant to the June 2009 consent decree, Asarco
         paid approximately $111.4 million 1 for cleanup of the East
         Helena Site—accounting for comprehensive damage done to
         the Site by all responsible parties. That sum included:
         (a) $99.294 million into the East Helena Custodial Trust




             1
                In total, Asarco paid $1.8 billion to settle environmental claims
         related to hazardous waste in the bankruptcy proceedings.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 7 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 7 of 24




                       ASARCO V. ATLANTIC RICHFIELD                       7

         Cleanup Account for a groundwater remedy; 2 (b)
         $6,403,743 toward the establishment of the Custodial Trust
         and the funding of the Custodial Administrative Account to
         be used for trust administration expenses; (c) $706,000 to the
         U.S. Department of the Interior for natural resource
         restoration and future oversight costs for the Site; and (d) $5
         million to the State of Montana for compensatory natural
         resource damages at the Site.

             METG has begun its remediation work at the Site. So
         far, it has fully implemented three interim measures to curb
         the spread of contaminants and further environmental
         degradation at the Site. METG also has implemented
         institutional controls for the Site and the surrounding areas,
         designed to prevent property owners from using their
         domestic water wells to avoid contact with contaminated
         groundwater. METG proposes one additional future project:
         capping the portion of the slag pile at the Site that consists
         of unfumed slag. METG has not instated and does not plan
         to install a pump-and-treat system.

             As of the most recent accounting available, METG had
         spent a little less than half of the trust funds at its disposal,
         leaving it with approximately $50 million for further
         remediation efforts. Atlantic Richfield’s expert estimated
         the ongoing costs for operations and maintenance at
         $9.2 million, and METG estimated the cost of covering the
         unfumed slag at $3.7 million. Adding those sums to the
         dollar amount already expended by METG, the total cleanup
         cost for the Site would approximate $61.4 million. Asarco
         contends that Atlantic Richfield’s expert vastly understates

             2
              This figure was based on estimates for a pump-and-treat system
         recommended by the State of Montana’s experts, William Bucher and
         Ann Maest.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 8 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 8 of 24




         8              ASARCO V. ATLANTIC RICHFIELD

         how costly the cleanup would be. Asarco’s expert opined
         that METG’s proposed remedies would be insufficient to
         address the groundwater contamination and that more
         substantial remediation work would be necessary.

         C. Procedural History

             In 2012, Asarco brought this contribution action against
         Atlantic Richfield under CERCLA §§ 107 and 113. The
         district court granted summary judgment in favor of Atlantic
         Richfield, finding the action barred by the statute of
         limitations. Asarco appealed, and we concluded that
         Asarco’s contribution claim was, in fact, timely. See Asarco
         LLC v. Atlantic Richfield Co., 866 F.3d 1108 (9th Cir. 2017).
         We vacated the district court’s summary judgment order and
         remanded for further proceedings before the trial judge. Id.

             On remand, the district court conducted an eight-day
         bench trial, weighted heavily toward expert testimony.
         Following trial, the district court issued detailed findings of
         fact and conclusions of law and entered judgment in favor of
         Asarco. The court found that Asarco had expended
         $111,403,743 in necessary response costs for cleanup of the
         Site 3 and that Atlantic Richfield was liable for twenty-five
         percent of those costs, i.e., $27,850,936. The court also
         granted an additional $1 million award to Asarco, based on
         its findings as to Atlantic Richfield’s failure to cooperate
         with the authorities and its misrepresentations to the EPA
         and to Asarco. 4 Atlantic Richfield moved to alter or amend


             3
               This figure is the amount paid by Asarco in connection with the
         June 2009 consent decree.
             4
                Atlantic Richfield does not challenge on appeal the imposition of
         this additional $1 million award.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 9 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 9 of 24




                      ASARCO V. ATLANTIC RICHFIELD                   9

         the judgment, but the district court denied the motion. This
         appeal timely followed.

                               II. ANALYSIS

         A. The District Court Erred by Including Speculative
            Future Costs in its Tabulation of Necessary Response
            Costs Eligible for Contribution Under CERCLA.

             Atlantic Richfield argues that the district court erred in
         finding that Asarco incurred $111.4 million in necessary
         response costs for the environmental cleanup of the Site,
         because that sum improperly included (i) costs that had not
         yet been, and might never be, incurred; and (ii) costs that
         were not necessary to protect human health and the
         environment. Atlantic Richfield contends those costs are
         unrecoverable under CERCLA, and that the response costs
         eligible for contribution should be limited to the
         $61.4 million that it represents have been incurred so far to
         remediate the Site.

             We review for clear error the district court’s findings of
         fact following a bench trial, and we review de novo its
         conclusions of law and mixed questions of law and fact.
         OneBeacon Ins. Co. v. Haas Indus., Inc., 634 F.3d 1092,
         1096 (9th Cir. 2011). We hold that the district court erred
         when it counted the full settlement amount—including about
         $50 million of funds that had not been, and might never be,
         spent on the Site cleanup—as response costs subject to
         contribution at this stage of the Site cleanup. We therefore
         vacate and remand for further consideration of what
         response costs are sufficiently concrete and non-speculative
         such that they would be eligible for contribution under
         CERCLA.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 10 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 10 of 24




         10           ASARCO V. ATLANTIC RICHFIELD

             The parties agree on the initial premise that, pursuant to
         the CERCLA contribution regime, Asarco is entitled to
         recover an allocated proportion of the “necessary costs of
         response incurred . . . consistent with the national
         contingency plan.” 42 U.S.C. § 9607(a)(4)(B). From that
         point, their positions diverge.

             Atlantic Richfield contends that those funds not yet spent
         or earmarked for specific, imminent work cannot qualify as
         costs “incurred.” It relies on cases that prohibit recovery
         under CERCLA for future response costs or the award of
         speculative damages unmoored to concrete expenses. See
         Stanton Rd. Assocs. v. Lohrey Enters., 984 F.2d 1015, 1021–
         22 (9th Cir. 1993); In re Dant & Russell, Inc., 951 F.2d 246,
         249–50 (9th Cir. 1991). Atlantic Richfield asserts that
         METG no longer expects to implement the costly pump-and-
         treat remedy, instead planning to carry out cheaper remedial
         actions that would leave a large portion of the settlement
         funds untouched. It also cites to a reversion provision in the
         settlement agreement, whereby unused settlement funds
         would be redirected to remediate other sites for which
         Atlantic Richfield has no liability.

             Asarco responds that the costs for which it seeks
         contribution were actually “incurred.” It argues that the
         entire sum paid in settlement, $111.4 million, was intended
         to fund the environmental cleanup of the Site, as evidenced
         by the fact that the reversion provision does not allow the
         return of any funds to Asarco’s hands. Based on its
         irrevocable payment, Asarco says it “incurred” those
         response costs within the meaning of the statute. Asarco
         attempts to distinguish the cases cited by Atlantic Richfield,
         noting that they occurred in different contexts and lacked the
         same type of firm monetary commitment that Asarco
         undertook here. And Asarco points to cases from other
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 11 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 11 of 24




                      ASARCO V. ATLANTIC RICHFIELD                    11

         circuits allowing recovery of future costs, arguing that
         precluding recovery for such costs could undermine
         CERCLA’s policy objective of incentivizing settlements and
         early, accountable cleanup. See RSR Corp. v. Commercial
         Metals Co., 496 F.3d 552, 558–60 (6th Cir. 2007); Am.
         Cyanamid Co. v. Capuano, 381 F.3d 6, 26–27 (1st Cir.
         2004); Action Mfg., Co. v. Simon Wrecking Co., 287 Fed.
         App’x 171, 174–76 (3d Cir. 2008); PCS Nitrogen, Inc. v.
         Ross Dev. Corp., 104 F. Supp. 3d 729, 744 (D.S.C. 2015).

              On this factual record, Atlantic Richfield has the better
         argument. We have held that the full dollar value of a
         settlement agreement to discharge CERCLA liability is not
         automatically subject to contribution. AmeriPride Servs.
         Inc. v. Texas E. Overseas Inc., 782 F.3d 474, 490 (9th Cir.
         2015) (“[I]f a party who was liable under § 9607(a) entered
         into a settlement agreement to discharge its CERCLA
         liability to a third party, it can seek contribution under
         § 9613(f)(1) only for the settlement costs that were for
         necessary response costs incurred consistent with the
         NCP.”). In many cases, the full settlement amount may
         equate with the necessary response costs incurred—but that
         is not inherently so. Thus, funding a settlement obligation,
         on its own, does not automatically render the entire sum
         compensable in a contribution action, even if that payment
         is irrevocable. A party seeking contribution must still show
         that the settlement amount represents “necessary response
         costs incurred consistent with the NCP.” Id. Although the
         meaning of “incur” is sufficiently broad that it does not
         require that an expense already be paid, it is also not so broad
         that it encompasses future expenses that are mere
         potentialities. See Trimble v. Asarco, Inc., 232 F.3d 946, 958
         (8th Cir. 2000) (“We do not dispute plaintiffs’ point that a
         party may be found to have ‘incurred’ a cost without having
         actually paid for it[;] . . . a finding that a cost has been
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 12 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 12 of 24




         12           ASARCO V. ATLANTIC RICHFIELD

         ‘incurred’ may be based upon an existing legal obligation.
         However, the mere possibility, even the certainty, that an
         obligation to pay will arise in the future does not establish
         that a cost has been incurred, but rather establishes that a cost
         may be incurred, or will be incurred.”), abrogated on other
         grounds by Exxon Mobil Corp. v. Allapattah Servs., Inc.,
         545 U.S. 546 (2005); see also Chubb Custom Ins. Co. v.
         Space Sys./Loral, Inc., 710 F.3d 946, 961 (9th Cir. 2013)
         (explaining that courts apply the ordinary meaning of the
         term “incur” in the CERCLA context, “which is ‘[t]o acquire
         or come into,’ ‘[t]o become liable or subject to as a result of
         one’s action,’ to ‘bring upon oneself’” (quoting Am.
         Heritage Dictionary (4th ed. 2000)) (alterations in original)).

              Reinforcing our focus on non-speculative costs actually
         incurred, our circuit historically has refused to award future
         response costs. Stanton Rd., 984 F.2d at 1021–22 (holding
         that “CERCLA prohibits awards of future response costs”
         and finding error in the district court’s order requiring
         defendants to place $1.1 million in escrow for future cleanup
         costs); Dant & Russell, 951 F.2d at 249–50 (explaining that
         response costs not yet incurred cannot be recovered under
         CERCLA, and highlighting that “[s]ection 9607(a)(4)(B)
         permits an action for response costs ‘incurred’—not ‘to be
         incurred’”). Likewise, we have found “no suggestion in the
         statute that Congress intended CERCLA to create a general
         federal right of contribution for damages and response costs
         that are not otherwise cognizable under the statute.”
         AmeriPride, 782 F.3d at 490 (quoting Cty. Line Inv. Co. v.
         Tinney, 933 F.2d 1508, 1517 (10th Cir. 1991)). Therefore,
         we conclude that speculative, potential future response costs
         are not recoverable in a CERCLA contribution action, even
         if the party seeking contribution has already made an outlay
         for such costs pursuant to a settlement. Instead, a declaratory
         judgment, whereby liability for future response costs would
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 13 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 13 of 24




                         ASARCO V. ATLANTIC RICHFIELD                            13

         be allocated at a set percentage across responsible parties, is
         the proper mechanism for recouping future response costs in
         the CERCLA regime. 5 See Boeing Co. v. Cascade Corp.,
         207 F.3d 1177, 1191 (9th Cir. 2000) (holding that
         declaratory judgments are appropriate not only in the context
         of cost recovery actions brought under 42 U.S.C. § 9607, but
         also in CERCLA contribution actions brought under
         42 U.S.C. § 9613).

             Here, based on the most recent accounting as of trial,
         METG had spent only about $48.5 million of its allocated
         funds, leaving it with another $50 million for further cleanup
         efforts. Although the settlement figure was based on the
         estimated cost of a pump-and-treat remedy, 6 METG does not
         plan to implement a pump-and-treat remedy at this time. It
         considers a pump-and-treat remedy too costly, potentially
         ineffective, and risky in that it could affect the stability of
         the arsenic-contaminated groundwater plume. Instead,
         METG’s proposed final remedies are meaningfully less
         costly—quoted to bring the full cleanup costs for the Site to
         about $61.4 million.

             Asarco challenges METG’s assessment and proffered
         the expert testimony of Margaret Staub, who emphasized
         that the original settlement contemplated implementation of
         a pump-and-treat system at the Site. Staub opined that the

             5
               We also do not intend to foreclose a settling party from seeking
         contribution for costs not yet incurred in a future action, once those costs
         have been incurred within the meaning of CERCLA, to the extent
         otherwise permitted by law.
             6
                The settlement does not require that any particular remedial
         measure be taken to clean up the Site. Therefore, the settlement does not
         specifically mandate a pump-and-treat remedy, even though it was
         priced with such a remedy in mind.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 14 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 14 of 24




         14           ASARCO V. ATLANTIC RICHFIELD

         measures proposed by METG likely would not restore the
         groundwater to acceptable levels, and that, while she could
         not say definitively what the final remedy would be,
         “something at some point is going to have to be done.” But
         Staub’s opinion, upon which the district court relied, does
         not provide sufficiently concrete evidence that the entire sum
         would likely be expended to remediate the Site. Not only is
         Staub’s opinion steeped in speculation to begin with, but
         there is a vast logical leap from the broad conclusion that
         “something” further will need to be done to remediate the
         Site, to the specific quantification of the necessary response
         costs for the Site at $111.4 million or greater.

             In short, Asarco relies on conjecture rather than firmly-
         grounded facts and figures. As noted, METG has not paid
         for or assumed an obligation to pay for a pump-and-treat
         remedy, nor has it earmarked any funds for that purpose. At
         this stage, any such response costs remain speculative.
         Further adding to the uncertainty surrounding total response
         costs, the settlement contains a reversion provision that
         redirects any unused Site cleanup funds to other causes,
         including the other contaminated properties subject to the
         broader settlement. Although Asarco is liable for the
         cleanup of all the covered properties, Atlantic Richfield is
         not.

             Asarco’s argument, which the district court adopted,
         strays from CERCLA’s legal framework. The district court
         explained:

                The Court . . . concludes that unless and until
                the groundwater is restored to achieve
                [maximum contaminant levels] and drinking
                water standards, something more substantial
                will need to be done. Whether there remain[]
                sufficient funds in the trust to accomplish this
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 15 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 15 of 24




                      ASARCO V. ATLANTIC RICHFIELD                   15

                task, and whether a pump and treat system is
                the ultimate solution, are not the controlling
                questions. Regardless of the answer to those
                two questions, and notwithstanding Atlantic
                Richfield’s arguments to the contrary, the
                Court is convinced that the balance of the
                approximate $50 million in the trust will most
                likely be expended to achieve the mandated
                remediation results.

         Working from that premise, the court found the full
         $111.4 million settlement amount to be necessary response
         costs eligible for contribution. While we do not question the
         district court’s finding that further remedial action may be
         necessary in the future, its forecast was not adequately
         tethered to any concrete evidence in the record.

             If, as the district court concludes, “something more
         substantial will need to be done,” a party in Asarco’s
         position ultimately can recover the corresponding response
         costs from its fellow responsible parties. But until further
         information is known about the nature and costs of that
         “something more,” those future costs are not eligible for
         contribution. In the meantime, the contribution-seeker can
         pursue (i) contribution for those necessary response costs
         that have been incurred to date, and (ii) a declaratory
         judgment to establish liability and a contribution allocation
         for those costs that have not been incurred yet, but may be
         incurred in the future.

             We emphasize, however, that our holding is a narrow
         one. We are presented with a cash-out bankruptcy
         settlement, reached as part of a global settlement of liability
         for several contaminated sites, with a reversion provision
         that diverts unused funds to other sites for which only one of
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 16 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 16 of 24




         16           ASARCO V. ATLANTIC RICHFIELD

         the parties is responsible. We likewise face the unusual
         scenario in which the projected costs of the remediation
         process, as well as the proposed means of remediation, have
         fluctuated dramatically since the time the settlement was
         reached; significantly, one of the core facets of the initial
         remediation plan, a pump-and-treat remedy, now appears
         extremely unlikely to come to fruition. On this record,
         Asarco has failed to adequately support its asserted response
         costs.

             Finally, to the extent the parties disagree about whether
         the costs of a pump-and-treat system (or other yet-to-be-
         incurred costs) would be “necessary,” we need not resolve
         the parties’ dispute. Because such costs have not been
         incurred, they cannot be awarded even if they satisfy the
         remaining requirements for contribution eligibility. For
         these reasons, we vacate the district court’s finding that the
         full $111.4 million settlement amount was eligible for
         contribution and remand for further consideration of what
         necessary response costs were actually incurred within the
         meaning of CERCLA.

         B. The District Court Did Not Err in Allocating
            Responsibility for Twenty-Five Percent of the
            Response Costs to Atlantic Richfield.

              Atlantic Richfield argues that the district court inflated
         its liability far beyond its actual environmental impact and
         ascribed to it a share of the response costs that bore little
         relation to the evidence presented at trial. Specifically,
         Atlantic Richfield contends that the district court failed to
         take account of the volume and toxicity of the waste each
         party handled; failed to explain adequately what factors it
         considered in reaching its allocation; and arrived at an
         allocation that meaningfully outpaced the level of
         contamination it could have caused. We disagree, and we
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 17 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 17 of 24




                         ASARCO V. ATLANTIC RICHFIELD                            17

         hold that the district court did not err in devising an equitable
         allocation of liability for the Site cleanup.

             In a contribution action, CERCLA empowers a district
         court to “allocate response costs among liable parties using
         such equitable factors as the court determines are
         appropriate.” 42 U.S.C. § 9613(f)(1). On appeal, we then
         “review for an abuse of discretion the equitable factors that
         a district court considers in allocating CERCLA costs and
         review for clear error the allocation according to the selected
         factors.” TDY Holdings, LLC v. United States, 885 F.3d
         1142, 1146–47 (9th Cir. 2018).

             As an initial matter, we conclude that the district court
         properly exercised its discretion by anchoring its analysis
         around the so-called “Gore factors.” 7 See id. at 1147
         (approving of the use of the Gore factors in CERCLA costs
         allocation); United States v. Burlington N. & Santa Fe Ry.
         Co., 520 F.3d 918, 940 n.26 (9th Cir. 2008) (same), rev’d on
         other grounds, 556 U.S. 599 (2009). The district court also
         acted well within its discretion in its broader efforts to
         tabulate the parties’ historical responsibility for the
         contamination, its choice to ground that assessment in the
         expert testimony offered by the parties, and its concern with

             7
                The Gore factors are: (i) the ability of the parties to demonstrate
         that their contribution to a discharge, release, or disposal of a hazardous
         waste can be distinguished; (ii) the amount of the hazardous waste
         involved; (iii) the degree of toxicity of the hazardous waste involved;
         (iv) the degree of involvement by the parties in the generation,
         transportation, treatment, storage, or disposal of the hazardous waste;
         (v) the degree of care exercised by the parties with respect to the
         hazardous waste concerned, taking into account the characteristics of
         such hazardous waste; and (vi) the degree of cooperation by the parties
         with federal, state, or local officials to prevent any harm to public health
         or the environment. See TDY Holdings, 885 F.3d at 1146 n.1.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 18 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 18 of 24




         18             ASARCO V. ATLANTIC RICHFIELD

         the duration of each party’s operations at the Site. 8 Nor was
         it improper for the court to determine that it could not and
         need not allocate response costs to a mathematical certainty,
         and that it could apply general principles of fairness and
         equity in deciding whether to err on the side of over- or
         under-compensation. The district court was not required to
         adopt the particular set of factors, or the weighting among
         them, for which Atlantic Richfield advocated. Because we
         find no abuse of discretion at this step of the analysis, the
         propriety of the district court’s allocation decision turns on
         whether it committed clear error in its allocation of Atlantic
         Richfield’s responsibility. See TDY Holdings, 885 F.3d
         at 1146–47.

              We conclude that the district court did not clearly err in
         its factual findings supporting its allocation decision. The
         district court, in a ninety-five page order, made extensive
         findings about the historical use and contamination of the
         Site by Asarco and Atlantic Richfield. It described in detail
         each party’s operations at the Site; their respective uses and
         releases of arsenic, to the extent knowable from the historical
         records; their efforts, and failures, to prevent environmental
         contamination; and their interactions with the government
         concerning accountability and remediation. Although the
         district court’s discussion of the nexus between its factual
         findings and the Gore factors could have been clearer at
         times, the court’s findings and overarching analysis were


              8
                We are not persuaded by Atlantic Richfield’s argument that the
         comparative duration of the parties’ operations is “irrelevant” to an
         appropriate allocation. The number of years a polluter operates can be
         tied to the amount of pollution it generates and its overall responsibility
         for contamination. Atlantic Richfield contends that other factors would
         be superior, but that does not render the district court’s approach to be
         an abuse of discretion.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 19 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 19 of 24




                      ASARCO V. ATLANTIC RICHFIELD                    19

         sufficiently robust that we do not find reversible error on that
         basis here.

             The first Gore factor inquires into the ability of the
         parties to demonstrate that their contribution to a discharge,
         release, or disposal of a hazardous waste can be
         distinguished. Id. at 1146 n.1. The district court explained
         that the “sparse historical record” complicated the task of
         distinguishing the parties’ contributions, noting a lack of
         clarity as to “the precise nature and amount of pollutants”
         historically emitted by each operator. It noted that the
         deficiencies in the record were partially attributable to
         Atlantic Richfield’s longstanding denial of responsibility for
         contamination at the Site. Nonetheless, the court found that
         the record generally “revealed enough information to
         understand the history of operations . . . at the Site,” coupled
         with the aid of expert testimony, such that it could make a
         rough assessment of the parties’ respective contributions.

             The second and third Gore factors ask how much
         hazardous waste was involved, as well as the degree of
         toxicity of that waste. Id. The fourth Gore factor considers
         the degree of involvement by the parties in the generation,
         transportation, treatment, storage, or disposal of the
         hazardous waste. Id. To this end, the district court made
         detailed findings about the historical operations of Asarco
         and Atlantic Richfield, including the manners in which each
         used and released arsenic at the Site. It recognized, as do
         both parties, that “the majority of the groundwater
         contamination METG is remediating at the Site was caused
         by Asarco’s operations.” But the court noted that both
         parties used vast quantities of arsenic-laden materials in their
         everyday operations and generated substantial amounts of
         arsenic-laden byproducts. Although the court could not
         quantify all of Atlantic Richfield’s past releases, given the
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 20 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 20 of 24




         20           ASARCO V. ATLANTIC RICHFIELD

         large gaps in the historical record, it noted that Atlantic
         Richfield released so much toxic fly ash and coal dust that it
         received complaints from the City of Helena. The court
         likewise made findings as to the relative toxicity of arsenic
         in the various materials used by Asarco and Atlantic
         Richfield, to the extent those toxicities could be ascertained.

             The fifth Gore factor assesses the degree of care
         exercised by the parties with respect to the hazardous waste
         concerned. Id. The district court reviewed the precautions
         taken by both Asarco and Atlantic Richfield to protect
         against environmental contamination, as well as the failures
         of certain preventive measures taken by each party—such as
         leakages in the protective infrastructure and the careless
         handling of contaminated wash-down water. The court
         further noted Asarco’s adoption of relatively intensive
         preventive measures toward the later years of its operation,
         including replacing Thornock Lake with a massive steel
         holding tank, as well as broader remediation efforts
         beginning in the 1990s.

             The sixth Gore factor evaluates the degree of cooperation
         by the parties with federal, state, or local officials to prevent
         any harm to public health or the environment. Id. As to this
         factor, the court explained that Atlantic Richfield had
         repeatedly evaded responsibility for any environmental
         contamination at the Site, flagrantly misled the EPA
         regarding its releases at the Site, and made ongoing
         misrepresentations throughout the course of the litigation.
         Atlantic Richfield contends the district court’s
         misrepresentation findings are “irrelevant” to its appeal of
         the twenty-five percent allocation because the court
         separately awarded a $1 million uncertainty premium
         pursuant to the sixth Gore factor. However, it is not
         inconsistent for the district court to award an uncertainty
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 21 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 21 of 24




                      ASARCO V. ATLANTIC RICHFIELD                    21

         premium based on the egregiousness of its findings as to the
         sixth Gore factor, and also separately to consider Atlantic
         Richfield’s non-cooperation when weighing the equities in
         the context of reaching its baseline allocation.

             In addition to its core factual findings, the district court
         considered the expert testimony proffered by the parties in
         arriving at its allocation. Asarco’s expert proposed three
         alternative liability allocation strategies, which apportioned
         Atlantic Richfield’s responsibility at twenty-five percent to
         forty-one percent depending on the method. Atlantic
         Richfield’s expert focused on challenging Atlantic
         Richfield’s liability altogether and opined that Atlantic
         Richfield should have zero responsibility for the Site
         cleanup. The court reviewed the testimony of the parties’
         dueling experts, discussing the merits and shortcomings of
         each. The court found the opinions of Asarco’s expert, Andy
         Davis, “to be compelling and persuasive,” adding that he
         “was the only witness at trial who was qualified by
         education, training, experience, and the work he performed
         in this case, to quantify the contribution of arsenic made by
         Anaconda’s 45 years of operation at the Site.” By contrast,
         the court found that Atlantic Richfield’s expert, Brian
         Hansen, focused too much on Asarco’s operations and tried
         so hard to minimize Anaconda’s role that he failed to provide
         a useful quantification of its contamination. The court
         further found that Hansen failed to account for several
         material historical documents, and “le[ft] the majority of
         expert Davis’s opinions largely unchallenged.”

             The district court favored Davis’s most conservative
         allocation, which ascribed twenty-five percent of the total
         liability to Atlantic Richfield. It rejected Asarco’s higher
         proposed allocations, as well as Atlantic Richfield’s
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 22 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 22 of 24




         22             ASARCO V. ATLANTIC RICHFIELD

         proposed zero percent allocation. 9 Davis’s conservative
         allocation, i.e., “Strategy III,” assigned equal responsibility
         to Asarco and Atlantic Richfield for discharges into the north
         plume and the Thornock Pond and Lake area plume, adjusted
         for the respective time periods the parties operated in each
         region, and then adjusted for the square footage of the
         contaminated groundwater in each area. The court found
         this strategy appealing, because it accounted for the parties’
         differential time periods of ownership—notably, a factor that
         favored Atlantic Richfield due to its comparatively short-
         lived operations at the Site. Particularly given the failure of
         Atlantic Richfield’s expert to proffer a well-supported,
         sensible alternative allocation, the district court reasonably
         resorted to the most conservative of Asarco’s proposed
         allocations. 10

             The district court acknowledged that all the allocation
         strategies presented were imperfect and explained that it
         would compensate for the mathematical uncertainties by
         considering “such equitable factors as the court determines
         are appropriate,” per the framework of CERCLA. 42 U.S.C.

              9
                The district court also rejected three alternative allocations
         suggested by Atlantic Richfield in its proposed amended post-trial
         findings of fact and conclusions of law. Atlantic Richfield contests the
         court’s cursory rejection of those alternatives. However, Atlantic
         Richfield devoted nearly all of its energy at trial—and all of its expert
         testimony—to challenging any attribution of responsibility to Atlantic
         Richfield, so it provided minimal support for these alternative
         allocations. Although the court’s rejection was terse, it was sufficient
         under the circumstances—especially when coupled with the district
         court’s explanation of the allocation it did choose.
              10
                Moreover, that allocation aligned with the overarching theme of
         the court’s factual findings, i.e., that Asarco bore responsibility for the
         vast majority of the Site’s contamination, but Atlantic Richfield was
         more than a de minimis polluter.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 23 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 23 of 24




                        ASARCO V. ATLANTIC RICHFIELD                           23

         § 9613(f)(1). Ultimately, the court used the Gore factors—
         as well as the general equitable principle that the
         cooperating, settling party should receive the benefit of the
         doubt—to support its decision to adopt an allocation that
         erred on the side of over-compensation rather than under-
         compensation for the contamination emitted by Atlantic
         Richfield. Because these equitable factors weighed in
         Asarco’s favor, and the court found Davis’s “Strategy III” to
         be the most compelling of the proffered allocation strategies,
         it decided to stand by a twenty-five percent allocation of
         responsibility to Atlantic Richfield. Because the district
         court assessed the record evidence and underlying equities
         with sufficient rigor and care, we affirm. 11

             Finally, Atlantic Richfield argues that the district court’s
         decision provided an insufficient articulation of the
         reasoning behind its allocation. We conclude that the court
         below made a sufficient record to inform our review. The
         court’s ninety-five page decision is expansive and detailed,
         and it thoughtfully grapples with a challenging case. A
         decision need not be articulated with perfection to meet the
         standards we have set forth in our case law. See Traxler v.
         Multnomah County, 596 F.3d 1007, 1016 (9th Cir. 2016)
         (explaining that the district court must articulate its
         reasoning in a manner sufficient to permit meaningful
         appellate review, and remanding where the record “d[id] not



             11
                  Atlantic Richfield further argues that a twenty-five percent
         allocation exceeds its realistic share of the Site contamination. But the
         district court was not required to allocate response costs precisely along
         the lines of the parties’ emissions. Because consideration of “equitable
         factors” is permissible, it is immaterial if the court did not apportion
         response costs perfectly in line with emissions—especially where no
         party has been able to quantify those emissions with precision.
Case: 18-35934, 09/14/2020, ID: 11821868, DktEntry: 71-1, Page 24 of 24
Case 6:12-cv-00053-DLC Document 307 Filed 09/14/20 Page 24 of 24




         24            ASARCO V. ATLANTIC RICHFIELD

         permit [the court] to infer a rationale”). For these reasons,
         we affirm the district court’s allocation decision.

              Each party shall bear its own costs.

           AFFIRMED IN PART, VACATED IN PART, AND
         REMANDED.
